       Case 1:20-cr-02023-SAB          ECF No. 45   filed 11/25/20   PageID.95 Page 1 of 1




 1                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON


 2                         UNITED STATES DISTRICT COURT
                                                                          Nov 25, 2020
 3                        EASTERN DISTRICT OF WASHINGTON                      SEAN F. MCAVOY, CLERK




 4   UNITED STATES OF AMERICA,                          No. 1:20-CR-02023-SAB-1

 5                        Plaintiff,                    ORDER QUASHING ARREST
                                                        WARRANT
 6   vs.
                                                        ECF Nos. 43, 44
 7   JAYME MECHELLE HUNT,
                                                        **USMS ACTION REQUIRED**
 8                        Defendant.

 9
           Due to Defendant’s Tribal Court hearing scheduled on November 30,
10
     2020 at 3:00 p.m.;
11
           IT IS HEREBY ORDERED:
12
           1.    The Arrest Warrant issued November 23, 2020 (ECF No. 42) is
13
     QUASHED. The Court will reissue the warrant after Defendant is returned to
14
     the Yakima County Jail on November 30, 2020.
15
           2.    Defendant’s Motion to Temporarily Quash (ECF No. 43) and
16
     Motion to Expedite (ECF No. 44) are GRANTED.
17
        DATED November 25, 2020
18
                                    s/Mary K. Dimke
19                                  MARY K. DIMKE
                           UNITED STATES MAGISTRATE JUDGE
20



     ORDER - 1
